Lyon, J.
This is a motion to strike from the complaint a claim for damages on account of loss of service and medical expenses. The ground of the motion is that such a claim is for property damage (Sodowitch v. Heimart, 108 N. J. L. 59; 154 At. Rep. 609; affirmed, 109 N. J. L. 265; 160 Atl. Rep. 635), and that as the plaintiff in a previous suit sued for property damages to an automobile injured in the same accident as that out of which the claim here arises, without including therein the claim of property damages herein claimed, she is now precluded from asserting that claim in this suit.
The plaintiff does not answer this contention of the defendant but sets up in opposition to this motion that the defendant did not include this motion in another motion to strike out which she previously made and cites the rule that every motion addressed to a pleading must present every cause of objection then existing. That is a purely technical objection, however, and under the power given to the court should not be controlling unless some merit is involved in it. It may be true that the defendant is not surprised and that no injustice will be occasioned to her if her motion is denied. However, the plaintiff can find little fault with the court in allowing this motion to prevail in view of the fact that she has brought a multiplicity of suits herself when she could have included all of her causes in one action.
Since the plaintiff has no right to split her causes of action I can see no reason why she should be allowed to set up an additional claim for property damage in this suit.
The motion to strike out will be granted.